Title: From George Washington to Thomas McKean, 21 July 1781
From: Washington, George
To: McKean, Thomas


                  sir
                     
                     Head Quarters near Dobbs Ferry 21st July 1781
                  
                  I have been honored by your Excellency’s three Letters of the 14th & 17th of this month—with the several Resolutions of Congress, & the Extracts from intercepted Letters, inclosed.
                  I am much obliged by your attention in the Communication of the Extracts, altho I had been favored with them thro’ another Channel, previous to the Receipt of your Favor—the Intelligence to be collected from them, if properly improved, I think may turn greatly to our advantage.
                  I take this Opportunity most sincerely to congratulate you Sir! on the Honor conferred upon you by Congress, in being elected to preside in that most respectable Body—happy, as I expect to be in your Correspondence, I dare say I shall have no Reason to complain of the mode of your conducting it; as from a Knowlege of your Character I flatter myself it will ever be performed with great Propriety—I take the Liberty however to request as a particular Favor, that you will be so good as to convey to me, as you have Opportunity, any interesting Intelligence which you may receive, either from Europe or respecting our Continental affairs—your Situation will put it particularly in your Power to oblige me in this Request—& be assured Sir! that a greater Obligation cannot be conferred—since for Want of Communication in this Way, I have often been left in the Dark in matters which essentially concern the public Welfare; & which, if known, might be very influencial in the Government of my Conduct in the military Line.
                  I am happy to be informed by accounts from all Parts of the Continent, of the agreable Prospect of a very plentifull Supply of almost all the Productions of the Earth—Blessed as we are with the Bounties of Providence, necessary for our support & Defence, the Fault must surely be our own (& great indeed will it be), if we do not, by a proper use of them, attain the noble Prize for wch we have been so long contending—the Establishment of Peace, Liberty & Independence.  I have the Honor to be with very great Regard & Esteem Your Excellency’s most Obedient and humble Servant 
                  
                     Go: Washington
                  
               